Citation Nr: 9917932	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  92-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  


INTRODUCTION

The veteran had active service from May 1965 to May 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1989 rating 
decision by the RO which denied service connection for a 
psychiatric disorder, including PTSD, and also denied 
entitlement to a permanent and total rating for pension 
purposes.  

In April 1991, the veteran testified at a hearing before a 
Hearing Officer at the RO.  A transcript of this hearing is 
of record.  This case was remanded by the Board in July 1994 
for further development.  In an April 1996 rating decision, 
the RO granted a permanent and total rating for pension 
purposes and denied entitlement to service connection for 
psychiatric disorder, including PTSD.  The case was again 
remanded by the Board in May 1997. 


REMAND

The veteran's military occupation specialty was radio 
mechanic.  His service personnel records indicate that he 
served aboard a destroyer, the USS Charles P. Cecil  (DD 
835), in the Gulf of Tonkin during the period from November 
1966 to March 1967.  

In a statement received in April 1989, the veteran asserted 
that he had PTSD because of his experiences as a sailor 
aboard a destroyer in the Gulf of Tonkin.  In particular, the 
veteran claimed several incidents during service as being 
stressors responsible for PTSD, including the possible 
shooting down of one of our own aircraft, receiving 
occasional sniper fire from shore, witnessing planes crash on 
a neighboring carrier, and having the job of disposing of 
defective ammunition from one of the destroyer's gun mounts 
with the fear that the ammunition would explode.  

In a September 1989 statement, the Acting Director of the 
U.S. Army and Joint Services Environmental Support Group 
reported that none of the veteran's reported stressors could 
be verified.  

The record contains considerable private and VA clinical 
records and several examination reports which document 
treatment and evaluations for psychiatric symptomatology, 
beginning in 1988.  PTSD has been diagnosed on several 
occasions; however, the RO has denied the veteran's claim of 
service connection for PTSD because of the absence of a 
verified stressor sufficient to cause PTSD.  

In a further attempt to obtain verification of the veteran's 
reported stressors, the Board remanded this case in May 1997 
for the RO to obtain ships logs for the USS Charles P. Cecil 
(DD 835), the ship on which the veteran served during the 
period from November 1966 to March 1997.  The Deck Officer's 
Log, the Combat Information Centers Log, and the Gunner's 
Mate's Log were considered to be of particular importance 
given the nature of the veteran's reported stressors.  

In response to the Board's May 1997 remand, the RO was able 
to obtain the Command History Log (Deck Officer's Log) of the 
USS Charles P. Cecil for the period in question.  It was 
reported that the Gunner's Mate Log and the Combat 
Information Center Logs had been destroyed.  The available 
Command History Log did not provide information which was 
relevant to the verification of the veteran's reported 
stressors.  

The Board notes that the recent record in this case includes 
an August 1998 statement from Mr. [redacted], who 
reported that he served with the veteran aboard the USS 
Charles P. Cecil (DD 835) while that ship was in the Gulf of 
Tonkin from the fall of 1966 to the spring of 1967.  In 
pertinent part, the writer stated that during this period 
both he and the veteran were transferred from their regular 
duties as sonar operators and assigned to "gunfire 
support."  The writer further said that the veteran's duties 
included removing defective shells from a gun mount and 
dropping them over the side of the ship.  It was reported 
that the veteran was terrified of this job but could not get 
himself reassigned.  This statement raises the possibility 
that one of the veteran's reported stressors for his claimed 
PTSD can be verified.  

This case is therefore again REMANDED to the RO for the 
following action:  

1.  The RO should contact the service 
department and request information from 
the personnel records of [redacted]
[redacted] (Service Number [redacted]) to 
determine whether this individual served 
on the USS Charles P. Cecil (DD 835) 
during the period from November 1966 to 
March 1967.  

2.  If it ascertained that Mr. [redacted] did 
serve on the USS Charles P. Cecil during 
the period in question, the veteran's 
reported stressor regarding his disposal 
of defective ammunition during 
bombardments should be considered to have 
been corroborated.  In that event, the 
veteran should again be afforded a VA 
psychiatric examination to determine if 
he has PTSD because of this in-service 
stressor.  The claims folder must be made 
available to the examining physician and 
the RO should inform the veteran that the 
above claimed stressor has been 
corroborated.  The examiner should 
specifically state whether the claims 
folder was reviewed and whether he/she 
was informed by the RO of this specific, 
corroborated, in-service stressor.  If 
PTSD is diagnosed, the psychiatrist 
should specifically state whether or not 
this specific stressor precipitated the 
disorder. 

3.  Then, the RO should again review the 
veteran's claim of service connection for 
a psychiatric disorder, to include PTSD.  
If this benefit remains denied, the 
veteran and his representative should be 
afforded a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


